PER CURIAM.
[1] In view of the fact that the principal patent has expired and that an accounting would apparently produce no practical result, this court should he very dearly convinced that the decree, which follows the decision of the Circuit Court of Appeals for the First Circuit, is erroneous. The appellant correctly says that:
“The decision of the Court of Appeals in the First Circuit while entitled to great weight and respect is not conclusive on the present court.”
Although the parties are entitled to the independent judgment of this court, nevertheless the orderly administration of justice requires that, where a question has been decided after careful and exhaustive examination by the Court of Appeals of one circuit, another court of co-ordinate jurisdiction should not reach a different conclusion unless persuaded that the first decision is clearly wrong. Especially is this true in patent causes, for otherwise, under our present system, a party may be punished for an act which on the other side of a dividing line is perfectly lawful and proper. It is sufficient for us to.say that we are not persuaded that the decision in the First Circuit is erroneous.
It is unnecessary to discuss at length the questions debated as the arguments for and against the patents are found in the previous decisions of the courts.
[2] Speaking of the first claim of the Hamilton patent, the Court of Appeals says:
“The infringement of this claim turns upon the fourth element; in other words, it turns upon the answer to the question: Boos the defendant's minute-hand mechanism embody ‘mechanism whereby the numerals-type and pointer-type may be separately printed upon a ticket?’ ‘Separately printed’ means independently printed. An analysis of the Hamilton invention and the language of the specification forbids giving these words any other construction than their natural and ordinary signification. Since-in the defendant’s minute-hand mechanism there is no separate printing of the gradations and the pointer, hut only the successive printing of all the dies, that mechanism does not come within the terms of this claim. Nor can these printing mechanisms be held to he the equivalent of each other, for the reason that the successive superimposed printing from both dies, which characterizes the defendant's machine, was the very thing which Hamilton not only sought to avoid, but which he must avoid in order to print an intelligible record. The originality of the Hamilton invention resides as much in his ingenious form of printing as in his dit», and no apparatus Infringes the claims of the Hamilton patent which does not have the essential feaiures of these two elements, or their mechanical equivalents.”
Regarding the first and second claims of the Abbott patent, the court says;
“The scope of the real invention covered by these claims is narrow. If it were not that both sets of dies are driven by a single motor built upon the ordinary clock mechanism, it is doubtful if we could escape the conclusion that these claims are for mere aggregations. At all events, -these claims *278must be limited to independent sets of dies wbieb are independently operated by levers. Tbe dies in tbe defendant’s machine are so organized that they are not divided into independent sets, and consequently they do not require in their operation the levers of the Abbott patent. In the printing of the time of day dies and the minutes elapsed-time dies, the defendant employs a single lever. This lever by a movement in one direction operates all of these dies, thereby making the first imprint, and by a successive movement in the same direction again operates all these dies, thereby making the final imprint.”
We concur in the foregoing statements and in the conclusion that infringement has not been proven.
,The decree of the Circuit Court is affirmed, with costs.